DETAILED ACTION
This non-final office action is in response to claims 1-15 filed on 02/21/2019 for examination. Claims 1-15 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the claims, filed on 02/21/2019, are acknowledged by the examiner. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2019 and 03/20/2020 have been considered by the examiner. 

Drawings
The drawings filed on 02/21/2019 have been accepted. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is:  “a first unit for” and “a second unit for” in claim 14.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 7.30.06)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 14, claim limitation “a first unit for”, “a second unit for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each module. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two
Regarding claim 4, it recites term of “the transaction data” in line 2. There is lack of antecedent for “the transaction data” because there are two “transaction data” prior, one in claim 1 and another one in claim 3. Therefore it’s not clear which transaction data it refer to. 
Regarding claim 5 and 6, they recite term “a cryptographic key”. There is lack of antecedent for “a cryptographic key” because there is already “a cryptographic key” recited in claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US20160261685, hereinafter Chen). 
Regarding claim 1 and 14, Chen teaches a method for securely configuring a device (Chen: Abstract: a computing device receives a configuration-related message via a block chain maintained by a plurality of decentralized nodes. In embodiments, upon verification of the authenticity of the message, the device will execute the deferred instructions indicated in the message), including the following steps: - ascertaining a blockchain data structure based on a cryptocurrency, wherein the blockchain data structure has at least one block  with transaction data (Chen: Para. 0033: Peer-to-peer network 105 represents a computing environment for operating a decentralized framework that maintains a distributed data structure, which may be referred to herein as a secure distributed transaction ledger or a block chain. This secure distributed transaction ledger may support various functions, such as distributing computational tasks from one or more systems to one or more other systems, supporting a cryptocurrency and messaging, among other functions; Para. 0035: the secure distributed transaction ledger, or block chain, is a public ledger maintained collectively by the nodes in the network 105. The block chain includes blocks with data regarding recent transactions and/or messages, linking data that links one block to its previous block in the block chain, proof-of-work data that ensures that the state of the block chain is valid, and is endorsed by the majority of the record keeping systems. Furthermore, in embodiments, all confirmed transactions are included in the block chain and are done so using cryptography. This way, the integrity and the chronological order of the block chain are enforced and can be independently verified by each node; Para. 0053: the block chain 205 may be used to receive messages from or send messages to a device using the block chain. Consider, by way of example, a message in block 210 of the block chain 205. In embodiments, a block 210 may contain a header 212 and contents 220); - ascertaining at least one transaction associated with the transaction data, wherein the transaction includes a device configuration information item (Chen: Para. 0055: the contents 220 may comprise one or more messages 222 and may also include other data 224; Para. 0056: the message 222 may include instructions, such as configuration-related data, for the device. In embodiments, this configuration-related data may be a link to configuration data, or may be the configuration data itself); - checking the blockchain data structure (Chen: Para. 0057: the message 222 may include a way for authenticating the message. For example, in embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For example, the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key; Para. 0035: the secure distributed transaction ledger, or block chain, is a public ledger maintained collectively by the nodes in the network 105. The block chain includes blocks with data regarding recent transactions and/or messages, linking data that links one block to its previous block in the block chain, proof-of-work data that ensures that the state of the block chain is valid, and is endorsed by the majority of the record keeping systems. Furthermore, in embodiments, all confirmed transactions are included in the block chain and are done so using cryptography. This way, the integrity and the chronological order of the block chain are enforced and can be independently verified by each node); and - configuring  the device depending on the device configuration information item  in the case of a successful check (Chen: Abstract: upon verification of the authenticity of the message, the device will execute the deferred instructions indicated in the message; Para. 0075: following authenticated, the device obtains (405) the configuration-related instructions from the block chain. In embodiments, an auto-configuration process is initiated (410) on the device where it decides if the configuration process requires additional data or instructions from other sources to complete. If appropriate or required for the particularly configuration instructions, the device may download (415) code (software, firmware, or both) for the configuration. In embodiments, the download may be from one or more blocks in the block chain, from a website, from a cloud resource, etc. Alternatively or additionally, the particular software and/or firmware may be stored in memory in the device and the instructions from the block chain unlock (e.g., unencrypt it) or otherwise allow access to it. With configuration instructions and the necessary code, the device completes (420) the installation and configuration process). 
Regarding claim 2, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein the device configuration information item includes a configuration of the device, a test value of a configuration of the device and a reference to a configuration (Chen: Para. 0056: the message 222 may include instructions, such as configuration-related data, for the device. In embodiments, this configuration-related data may be a link to configuration data, or may be the configuration data itself. In embodiments, the configuration-related data may be a program, a container, or a link to a program. In embodiments, a link to a program may comprise a unique identifier or an address to a program (or byte code) in the block chain, may be a link to an application available outside the block chain, or a combination thereof; Para. 0075: following authenticated, the device obtains (405) the configuration-related instructions from the block chain. In embodiments, an auto-configuration process is initiated (410) on the device where it decides if the configuration process requires additional data or instructions from other sources to complete. If appropriate or required for the particularly configuration instructions, the device may download (415) code (software, firmware, or both) for the configuration. In embodiments, the download may be from one or more blocks in the block chain, from a website, from a cloud resource, etc. Alternatively or additionally, the particular software and/or firmware may be stored in memory in the device and the instructions from the block chain unlock (e.g., unencrypt it) or otherwise allow access to it. With configuration instructions and the necessary code, the device completes (420) the installation and configuration process).
Regarding claim 3, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein the block has a checksum formed by the transaction or a plurality of transactions as transaction data and the transaction or the plurality of transactions are validated by the checksum by a blockchain node (Chen: Para. 0036: the new transactions are added to the block chain using a distributed consensus system that confirms these pending transactions by including them in the block chain through a process commonly referred to as “mining.” Mining enforces a chronological order in the block chain and helps create and maintain integrity of the system. For transactions to be confirmed during the mining process, the transactions must be packed in a block and linked to the prior block, all according to a set procedures involving cryptography (e.g., cryptographic checksums); Para. 0043: Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the peer-to-peer network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum. The network nodes express their acceptance of the new block by working on creating the next (prototype) block in the chain, a block with a different set of transactions, and (most likely) a different nonce value. The cryptographic checksum identifier of the newly accept block will be included in the prototype block to maintain the integrity of the chain). 
Regarding claim 4, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein the transaction data or the transaction are secured by a cryptographic checksum and a check of the transaction data or the transaction is carried out with the aid of the cryptographic checksum and a cryptographic key (Chen: Para. 0043: Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the peer-to-peer network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum. The network nodes express their acceptance of the new block by working on creating the next (prototype) block in the chain, a block with a different set of transactions, and (most likely) a different nonce value. The cryptographic checksum identifier of the newly accept block will be included in the prototype block to maintain the integrity of the chain; Para. 0057: the message 222 may include a way for authenticating the message. For example, in embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For example, the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key). 
Regarding claim 6, Chen teaches the method as claimed in claim 4. In addition, Chen teaches wherein a key of a key pair used within the blockchain data structure is used as a cryptographic key (Chen: Para. 0057: the message 222 may include a way for authenticating the message. For example, in embodiments, the message 222 may include a digitally signed message checksum as way to verify the message. For example, the sender of the message may digitally sign a checksum or hash of the message using his or her private key. A receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key). 
Regarding claim 7, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein the transaction data specify an association of the device configuration information item to the device and configuration data associated with the device ascertained therefrom (Chen: Para. 0075: the particular software and/or firmware may be stored in memory in the device and the instructions from the block chain unlock (e.g., unencrypt it) or otherwise allow access to it. With configuration instructions and the necessary code, the device completes (420) the installation and configuration process; Para. 0098: the deferred configuration or deferred instruction module 800 comprises a block chain communication proxy module 805, a message receiving module 810, a message intended for the device that contains data and/or instructions extracted from the block chain 815; Para. 0099: chain communication proxy module 805 receives messages from the block chain and uses the digital signature associated with the message to authenticate that the source of the message is from an entity from which the device should take messages. In embodiments, the block chain communication proxy module 805 identifies message directed to the device and extracts the message from the data block. In embodiments, the module 805 may include an encryption module (not shown) to perform one or more encryption/decryption-related functions. In embodiments, the block chain communication proxy module 805 passes messages from the block chain to the message receiving module 810; Para. 0100: Responsive to the message being from a verified source from which the device should take instruction, the instructions 830 are sent to an execution component 835. In embodiments, the execution component 835 may execute the instructions to lock or unlock features, such as access to content, a function, or an item). 
Regarding claim 8, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein a plurality of partial configurations for a device are ascertained from the device configuration information item and the device is configured in accordance with the plurality of partial configurations (Chen: Para. 0078: the device obtains (505) the instructions from the block chain. Given the instructions, the device takes (510) one or more actions based upon the received instructions; Para. 0079: the actions may include the device downloading data (software, firmware, data, or combinations thereof), accessing or deleting data from the device, sending one or more messages, activating or deactivating one or more features on the device, securing contents on or within the device, gathering data, reporting data).
Regarding claim 11, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein functionalities of the device or parameters are adapted, or actions are carried out by the device, as a result of the configuring process (Chen: Para. 0078: the device obtains (505) the instructions from the block chain. Given the instructions, the device takes (510) one or more actions based upon the received instructions; Para. 0079: the actions may include the device downloading data (software, firmware, data, or combinations thereof), accessing or deleting data from the device, sending one or more messages, activating or deactivating one or more features on the device, securing contents on or within the device, gathering data, reporting data). 
Regarding claim 12, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein current transaction data of a configuration process are generated by the device for storage in a current block of a blockchain as a result of the configuring process (Chen: Para. 0058: the block chain 205 may be used to send messages regarding the confirmation, configuration status, results information, or other data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260; Para. 0062: the message 262 includes data (e.g., confirmation of receipt of the message, confirmation of configuration, configuration status, results information, or other data)). 
Regarding claim 13, Chen teaches the method as claimed in claim 1. In addition, Chen teaches wherein checking the blockchain data structure comprises validating the block on the basis of a plurality of successive blocks in a blockchain (Chen: Para. 0036: the new transactions are added to the block chain using a distributed consensus system that confirms these pending transactions by including them in the block chain through a process commonly referred to as “mining.” Mining enforces a chronological order in the block chain and helps create and maintain integrity of the system. For transactions to be confirmed during the mining process, the transactions must be packed in a block and linked to the prior block, all according to a set procedures involving cryptography (e.g., cryptographic checksums); Para. 0037: the block chain can be readily verified but nearly impossible to modify while maintaining the correct chaining. Thus, this linking prevents previous blocks from being modified because doing so would invalidate all following blocks; Para. 0040: That linkage is recorded by storing the unique identifier (i.e., the cryptographic checksum) of the most recent block in the chain inside of the (new) prototype block such that any reference to the prototype block (via its yet-to-be-determined cryptographic checksum identifier) can be used to find the block previous to it in the chain (i.e., the current block). This arrangement creates a linked “chain” of blocks that can be easily traversed). 
Regarding claim 15, Chen teaches the method as claimed in claim 2. In addition, Chen teaches wherein the reference to a configuration is a uniform resource identifier (Chen: Para. 0056: the message 222 may include instructions, such as configuration-related data, for the device. In embodiments, this configuration-related data may be a link to configuration data, or may be the configuration data itself. In embodiments, the configuration-related data may be a program, a container, or a link to a program. In embodiments, a link to a program may comprise a unique identifier or an address to a program (or byte code) in the block chain, may be a link to an application available outside the block chain). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kiliccote (US7578436).
Regarding claim 5, Chen teaches the method as claimed in claim 4. 
Yet, Chen does not teach wherein a key of a centrally managed key pair is used as a cryptographic key.
However, in the same field of endeavor, Kiliccote teaches wherein a key of a centrally managed key pair is used as a cryptographic key (Kiliccote: Col. 10, line 63-64: using public keys that are stored locally or centrally managed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Chen to include  wherein a key of a centrally managed key pair is used as a cryptographic key as disclosed by Daniel. One of ordinary skill in the art would have been motivated to make this modification in order to protect transactions and confidential information as suggested by Kiliccote (Kiliccote: Col. 1, line 13-35). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Singh et al. (US20070097992, hereinafter Singh). 
Regarding claim 9, Chen teaches the method as claimed in claim 8.
Yet, Chen does not teach wherein the partial configurations have priority specifications in order to prevent conflicts in the case of contradictory partial configurations.
 Use of the configurable conflict resolution policies may prevent higher priority interfaces from being terminated upon detection of a conflicting configuration, i.e., when conflicts occur). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Chen to include wherein the partial configurations have priority specifications in order to prevent conflicts in the case of contradictory partial configurations as disclosed by Singh. One of ordinary skill in the art would have been motivated to make this modification in order to resolve configuration conflicts based on the priority as suggested by Singh (Singh: Para. 0017). 

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 10, none of the prior art of record, taken by itself or in any combination, would have anticipated or made obvious the following claim limitation/subject matter at or before the time it was filed: wherein the device configuration information item (1) has project planning parameters, mode of operation information items, license or authorization information items, secure zone information items, information items in relation to patches or software updates, association information items of the device in relation to a backend, prescriptions for admissible configuration settings and contract information items for incentive-able configuration settings.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ford US20160261690: device configuration using blockchain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.